Citation Nr: 1027899	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  06-22 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1. Entitlement to service connection for a left knee disability, 
to include as secondary to a service-connected right knee 
disability. 
 
2. Entitlement to a combined rating in excess of 40 percent for a 
right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 
1991 to October 1993.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a March 2004 rating 
decision of the San Diego, California Department of Veterans 
Affairs (VA) Regional Office (RO), that denied service connection 
for a left knee disability, denied a rating in excess of 10 
percent for right knee arthritis, and restored a rating of 30 
percent for right knee instability effective June 1, 2001.  The 
Veteran's claims file is now in the jurisdiction of the Honolulu, 
Hawaii RO.    

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action on his part is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.  While the notice provisions of the VCAA appear to be 
satisfied, the Board is of the opinion that further development 
of the record is necessary to comply with VA's duty to assist the 
Veteran in the development of facts pertinent to the claims.  See 
38 C.F.R. § 3.159 (2009).   

In a July 2010 written brief, the Veteran's representative 
alleged that the Veteran's service-connected right knee 
disability had worsened.  In light of the allegation, and because 
the most recent (October 2005) VA examination was almost 5 years 
ago, a contemporaneous VA examination to assess the severity of 
his service-connected right knee disability is necessary.   

In March 2003 the Veteran filed a claim of service connection for 
a left knee disability as secondary to his service-connected 
right knee disability.  On December 2003 VA examination the 
Veteran reported that his left knee cracked and hurt.  
Examination of the left knee revealed mild to moderate cracking 
without crepitus or instability.  Range of motion testing was 
within normal limits.  The examiner noted that the Veteran's left 
knee pain was as likely as not due to early degenerative 
arthritis secondary to his right knee abnormality.  X-rays of the 
left knee were interpreted as negative.  Notably, pain alone does 
not in and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).  As the Veteran is already being scheduled 
for a VA examination regarding his right knee, and in light of 
the opinion of early degenerative arthritis secondary to the 
right knee disability, the examination should encompass the left 
knee to determine whether the Veteran has a current left knee 
disability related to his service-connected right knee 
disability.   

Accordingly, the case is REMANDED for the following:

1.	The RO should arrange for an orthopedic 
examination of the Veteran to determine 
the current nature and severity of his 
right knee disability and the nature and 
likely etiology of any left knee 
disability.  The Veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination.  Any 
indicated tests or studies (specifically 
including ranges of motion) should be 
completed.  The findings reported should 
specifically include whether the right 
knee is ankylosed.  Based on review of the 
record and examination of the Veteran the 
examiner should identify (by medical 
diagnosis) any current left knee 
disability and opine whether such 
disability is at least as likely as not 
(50 percent or greater probability) 
related to his service-connected right 
knee disability.  The examiner must 
explain the rationale for the opinion.

2.	The RO should then re-adjudicate the 
claims.  If they remain denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


_________________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

 
